DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on January 3, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in european patent office on May 14, 2018. It is noted, however, that applicant has not filed a certified copy of the EP 18172105.1 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  reference characters should be removed.  Claim 9, lines 2-3, should be amended to read “wherein the control device is configured, after a failed ignition test, to maintain” in order to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amoah et al (2005/0177150).
Referring to claim 1, Amoah et al teaches an apparatus for supplying a medical instrument (12) for treatment of biological tissue due to the action of a plasma (paragraph 0097), the apparatus comprising a generator (42) configured to output a high-frequency ac voltage, to an outlet configured to be connected to the instrument (paragraphs 0067 and 0074), a power supply (50) that is connected to the generator to supply said power supply to an operating voltage (paragraph 0075), a control device (65) configured to control one or both of the generator and the power supply with a 

Referring to claim 2, Amoah et al teaches wherein the power supply (50) has a voltage regulation input that is connected to the control device (65) (paragraphs 0075-0077). 

 	Referring to claim 3, Amoah et al teaches wherein one or both of the power supply (50) and the generator (42) has a current limitation input that is connected to the control device (paragraphs 0108, 0115 and 0119).

 	Referring to claim 4, Amoah et al teaches wherein one or both of the power supply (50) and the generator (42) has a power limitation input that is connected to the control device (paragraphs 0076, 0077, 0087 and 0119).

 	Referring to claims 5 and 6, Amoah et al teaches wherein the control device comprises an operating status detection arrangement that is disposed configured to detect a start of an ignition test during which the ac voltage delivered by the generator 

 Referring to claims 7 and 8, Amoah et al teaches wherein the control device (23) comprises an operating status detection arrangement that is disposed to detect an end of an ignition test or an extinguishing of a plasma during which the ac voltage delivered to the instrument by the generator has resulted in the development of the plasma on the instrument and herein the control device comprises an operating status detection arrangement that is configured to detect an end of an ignition test, during which the ac voltage delivered to the instrument by the generator does not result in the development of a plasma on the instrument (paragraphs 0087, 0097-0103; Figures 7-10).

Referring to claims 9 and 10, Amoah et al teaches wherein the control device is configured, after a failed ignition test, to maintain a specified pause interval during a wait phase and to then start another ignition test and wherein the control device is configured to detect an electrical work supplied to the instrument (paragraphs 0087, 0097-0103; Figures 7-10).

Referring to claim 12, Amoah et al teaches wherein the control device is configured to specify one or any combination of the operating voltage, the power to the instrument, and the maximum current deliverable to the instrument during an operating .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794